DETAILED ACTION
Status of Claims
The present application is being examined under the AIA  first to file provisions.
This action is in reply to the amendment filed on 05/03/2021.
Claims 1, 2, 5, 7, 9-11, 14, 16, 18, and 19 have been amended and are hereby entered.
Claims 3-4, 6, 8, 12-13, 15, 17, and 20 have been canceled.
Claims 1, 2, 5, 7, 9-11, 14, 16, 18, and 19 are currently pending and have been examined.
This action is made FINAL.
The previous 101 rejection is hereby maintained for the reasoning set forth below.
The previous objections are hereby withdrawn due to the cancellation and amendments to the claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 rejected under 35 U.S.C. 102 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments with regards to the 101 rejection filed 05/03/2021 have been fully considered but they are not persuasive.
Applicant argues #1:
A. The claims are directed to an improvement in computer-related technology 
The amended independent claims are eligible under Step 2A of the Alice/Mayo test because the claims recite an improvement to the computer-related technology of controlling transaction velocity limits to identify and prevent merchant fraud…
Amended independent claims 1, 10, and 19 improve the computer-related system and its ability to detect and prevent fraud by generating or causing the generation of an interface programmed and/or configured to receive a transaction control criterion for a merchant and a notification threshold from the acquirer system.
The transaction control criterion comprises a parameter having a maximum value, and the system monitors the transaction control criterion (e.g., by generating an incremented value 
Moreover, the notification threshold is monitored (by determining that the incremented value exceeds the notification threshold) such that a notification can be sent to the acquirer system and/or merchant system if so. This feature further enhances the efficiency of the electronic transaction processing system by keeping the acquirer system and/or merchant system updated about the incremented value nearing the maximum value of the transaction control criterion so that the system can be evaluated to determine whether there is a non-fraudulent reason for nearing the maximum value of the transaction control criterion. In other words, the notification threshold enables the transaction control criterion to potentially be overridden before it is triggered if it is determined that no fraud is occurring.
Because the amended independent claims are directed to the system which constitutes an improvement to the computer-related technology associated with controlling transaction velocity limits to identify and prevent merchant fraud, they are directed to patent-eligible subject matter.

Examiners response:
The Examiner respectfully disagrees.  The Examiner fails to see how generating an interface to receive a criterion, determining where the transaction control criterion indicates a high likelihood of merchant fraud, and sending a notification to the acquirer system and/or merchant system when an incremented value exceeds the notification threshold, amounts to an improvement in computer-related technology.  The generating an interface is recited at a high-level of generality, such this the system is performing a step inherent in sending and receiving information, as to send/receive information an interface for a computer is required, this is a basic computer function, see TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (Specification described additional elements as "either performing basic computer functions such as sending and receiving data, or performing functions ‘known’ in the art.").  With regards to determining where the transaction control criterion indicates a high likelihood of merchant fraud, and sending a notification to the acquirer system and/or merchant system when an incremented value exceeds the notification threshold, this is akin to limiting the abstract idea to particular technical environment, similar to collecting information, analyzing it, and displaying certain results of the collection and analysis to data related to the electric power grid, because limiting application of the abstract idea to power-grid monitoring is simply an attempt to limit Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016);, and Specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer, FairWarning v. Iatric Sys., 839 F.3d 1089, 1094-95, 120 USPQ2d 1293, 1295 (Fed. Cir. 2016).  See MPEP 2106.05(h), and 2106.05(d).
Applicant argues #2:
This concept is further illustrated by comparing the present claims to a case found by the Federal Circuit to be patent eligible for improving a computer related technology. See DDR Holdings LLC v. Hotels.com, L.P., 773 F.3d 1245 (Fed Cir. 2014).
In DDR Holdings, the representative claims were directed to a solution to a problem encountered by a webpage host in which third party merchants lure away website visitors when they click on that third party merchant's advertisements displayed on the webpage. See id. at 1248. This solution was achieved by, upon activation of a hyperlink on the host's website (e.g., an advertisement), the system generated and directed the visitor to a composite website that displays the third party merchant's product information while maintaining the "look and feel" of the host's website, as opposed to taking the visitor to the third party merchant's website. See id. at 1248-249…
Federal Circuit found that "the claimed solution is necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks", namely the problem of retaining website visitors. See id. at 1257.
Moreover, the claims were determined to be patent eligible because the claims specified how interactions with the internet yielded the desired result, which overrode the routine and conventional sequence of events. In the case, "[i]nstead of the computer network operating in its normal, expected manner by sending the website visitor to the third-party website that appears to be connected with the clicked advertisement, the claimed system generates and directs the visitor to the above-described hybrid web page that presents product information from the third-party and visual "look and feel" elements from the host website." See id. at 1258-59.
For analogous reasons, the amended independent claims are patent eligible.
The amended independent claims similarly solve a problem necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of electronic transaction processing systems. As opposed to the problem associated with internet advertising from DDR Holdings, the amended independent claims address the problem of identifying and/or preventing merchant fraud conducted over the electronic transaction processing system.
In the amended independent claims, this problem is solved, at least in part, by generating or causing the generation of an interface programmed and/or configured to receive a transaction control criterion for a merchant and a notification threshold from the acquirer system and monitoring the transaction control criterion to determine whether the transaction control criterion indicates a high likelihood of merchant fraud. Such features enable the system 
Like in DDR Holdings, the amended independent claims also specify how interactions with the system yield the desired result, which overrode the routine and conventional sequence of events. In this particular application, the routine and conventional sequence of events included no checks whatsoever to processing the transactions (i.e., no transaction control criterion and thus no notification threshold was used to monitor for potential merchant fraud).
The amended independent claims specify how the routine and conventional computer-rooted process is improved. First, an interface programmed and/or configured to receive, from an acquirer system, at least one transaction control criterion for a merchant and a notification threshold. The system then monitors the transaction control criterion (e.g., by generating an incremented value thereof and comparing the incremented value to the maximum value) to determine whether the transaction control criterion indicates a high likelihood of merchant fraud, improving the efficiency and security of the electronic transaction processing system. Further, the notification threshold triggers transmission of a notification once the incremented value exceeds it, enabling the transaction control criterion to potentially be overridden before it is triggered (by reaching the maximum value) if it is determined that no fraud is occurring, thus further improving the efficiency of the electronic transaction processing system.
Therefore, for reasons similar to those presented by the Federal Circuit in DDR Holdings, the amended independent claims are directed to patent eligible subject matter under Section 101.

Examiners response:
Examiner respectfully disagrees, the claims here are not like those the Court found patent eligible in DDR, in which the inventive concept was in the modification of conventional mechanics behind website display to produce a dual-source integrated hybrid display because applicant’s claims here do not address problems unique to the Internet or require an arguably inventive device or technique for displaying information.  The claims in the instant application are focused on tracking and analyzing information associated with a transaction and communicating an alert when a threshold has been reached indicating fraud may be occurring.   This is a financial problem, in that the claims are directed towards mitigating the risk of fraudulent transactions.  The use of the interface and the generic computing elements in the claims are merely describing the particular technical environment in which the idea is being implemented, and are described at a highly generic level.   The additional limitations of the claims do not add an inventive concept, see  HYPERLINK "https://scholar.google.com/scholar_case?case=7784134755284986738&q=Internet+Patent+Corp.+v.+Active+Network,+Inc.&hl=en&as_sdt=6,47" Alice, 134 S.Ct. at 2357 (explaining that "`[s]imply appending conventional steps, specified at a high level of generality,' was not `enough' to supply an 
Applicant argues #3:
B. The claims integrate any alleged abstract idea into a practical application
		The amended independent claims are patent eligible at least because they integrate any alleged abstract idea into a practical application…
Assuming, arguendo, that the claims include the underlying abstract idea identified in the Office Action [fundamental economic principles and practices (including mitigating risk)], the amended independent claims recite additional elements beyond the alleged abstract idea. For example, amended independent claim 1 recites at least the following additional elements:
•generating or causing the generation of an interface programmed and/or configured to receive, from an acquirer system, at least one transaction control criterion for a merchant and a notification threshold, wherein the at least one transaction control criterion comprises at least one parameter comprising a maximum value over a predetermined time, wherein the notification threshold corresponds to a percentage of the maximum value;
•generating, with at least one processor, the at least one transaction control criterion associated with the merchant;
•receiving, from at least one requesting processor, a transaction message associated with a transaction request associated with the merchant, the transaction message comprising data comprising a value associated with the at least one parameter;
•based on the value, generating, with at least one processor, an incremented value associated with the at least one parameter over the predetermined time;
•comparing, with at least one processor, the incremented value with the maximum value to determine whether the at least one transaction control criterion has been satisfied;
•determining, with at least one processor, that the at least one transaction control criterion has not been satisfied based on comparing the incremented value with the maximum value;
•automatically generating and communicating, with at least one processor, a processing request message associated with the transaction request in response to determining that the at least one transaction control criterion has not been satisfied;
•determining, with at least one processor, that the incremented value exceeds the notification threshold and generating a notification; and
•transmitting, with at least one processor, the notification to the acquirer system and/or a merchant system.

To determine whether these additional elements, alone or in combination, integrate the alleged abstract idea into a practical application, the following are exemplary considerations used by the Examiner:

* an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See MPEP Section 2106.04(d)(1).
The additional elements alone or in combination integrate the alleged abstract idea into a practical application by reflecting an improvement in the technical field of controlling transaction velocity limits to identify and prevent merchant fraud. The improvement to this technical field is effected by the at least one processor operating, in one non-limiting example, in the system shown in FIG. 2, which is captured by the claim amendments.
For example, in FIG. 2, the transaction processing server 12 may generate the TSP Acquirer Controls UI 20, and the acquirer server 10 may set the transaction control criterion and notification threshold for a specific merchant using the TSP Acquirer Controls UI 20. The transaction control criterion and notification threshold may be generated therefrom and stored in the controls database 22. The merchant application 24 may communicate a transaction message to the TSP Request Processor 26, which may increment the value associated with the parameter of the transaction control criterion and compare the incremented value with the maximum value. The TSP Request Processor 26 may determine that the incremented value exceeds the notification threshold and generate and communicate a notification to the acquirer server 10 and/or the merchant application 24. This illustrated and described process covered amended independent claims improves the efficiency and security of the electronic transaction processing system as previously described.

Examiners response:
Examiner respectfully disagrees, with respect to the argument that claims amount to a technical improvement, the transaction processor server is merely being used as a tool to perform the abstract idea, to be directed to a patent-eligible improvement to computer functionality, the claims must be directed to an improvement to the functionality of the computer or network platform itself. See, e.g., id. 1336–39; DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1257–59 (Fed. Cir. 2014). Thus, this inquiry “often turns on whether the claims focus on ‘the specific asserted improvement in computer capabilities . . . or, in-stead, on a process that qualifies as an “abstract idea” for which computers are invoked merely as a tool.’” Finjan, 879 F.3d at 1303 (quoting Enfish, 822 F.3d at 1335–36), here the processor is merely being used as tool to track and analyze information associated with a transaction and communicating an alert when a threshold has been reached indicating fraud may be occurring.  Further with respect to FIG. 2, and that the transaction processing server 12 may generate 
Applicant argues #4:
The additional elements also apply or use the judicial exception in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. The amended independent claims are clearly more than a drafting effort to monopolize the abstract ideas of fundamental economic principles and practices (including mitigating risk). The additional elements listed above further specify the way in which the system controls velocity limits to process transactions while improving the efficiency and security of the electronic transaction processing system by identifying and/or preventing merchant fraud conducted over the electronic transaction processing system.

Examiners response:
Applicant argues that the claims as a whole are more than a drafting effort designed to monopolize the exception, i.e. does not preempt all ways of practicing the invention.  The Supreme Court has described the concern driving the judicial exceptions as preemption, however, the courts do not use preemption as a stand‐alone test for eligibility. Instead, questions of preemption are inherent in the two‐part framework from Alice Corp. and Mayo (incorporated in the 2019 PEG as Steps 2A and 2B), and are resolved by using this framework to distinguish between preemptive claims, and “those that integrate the building blocks into something more…the latter pose no comparable risk of pre‐emption, and therefore remain eligible”. It should be kept in mind, however, that while a preemptive claim may be ineligible, the absence of complete preemption does not guarantee that a claim is eligible. See the July 2015 Update: Subject Matter Eligibility.  Per the Memorandum - Recent Subject Matter Eligibility Decisions (McRO, Inc. dba Planet Blue v. Bandai Namco Games America Inc. and BASCOM Global Internet Services v. AT&T Mobility LLC) in which Examiners are directed continue to use the Mayo Alice framework (incorporated as Steps 2A and Step 2B of the US PTO' s SME) to resolve questions of preemption. The guide and memo directs Examiners to when an applicant argues that a claim does not preempt all applications of the exception, Examiners are directed to reconsider in Step 2A of the eligibility analysis whether the claim is directed to an improvement in computer-related technology or a specific way of achieving a desired outcome or end result (as discussed in the McRO section of this memorandum and the US PTO' s prior SME guidance). If an examiner still determines that the claim is directed to a judicial exception, the examiner should then reconsider in Step 2B of the eligibility analysis whether the additional elements in combination (as well as individually) are more than the non-conventional and non-generic arrangement of known, conventional elements.  In the instant application, the Examiner has properly applied the Mayo Alice framework and does not find the claims are directed to an improvement in computer-related technology or a specific way of achieving a desired outcome or end result (as discussed in the McRO section of this memorandum and the US PTO' s prior SME guidance) and the additional elements in combination (as well as individually) are not being used in a way that is considered non-conventional and non-generic. as the claims are merely directed towards a applying the judicial exception using generic computer components to analyzing and track transaction information and provide an alert when a threshold related to a transaction parameter is met. 	
	
Applicant argues #5:
Further, using Subject Matter Eligibility Example 40 (SME 40), Claim 1 provided by the Office as an example illustrates how the amended independent claims analogously integrate any alleged abstract idea into a practical application. 
SME 40 describes a network visibility tool that enables monitoring of network traffic, applications, performance, and resources…
According to the Office's analysis of Claim 1, the claim is patent eligible because it recites additional elements. The claim provides a specific improvement over prior systems, and the claim as a whole integrates the mental process into a practical application.

The amended independent claims include the above listed additional elements beyond the abstract idea alleged from the Office Action, and these additional elements integrate the alleged abstract idea into a practical application.
Like in SME 40, Claim 1, a specific protocol is invoked in a particular scenario to improve the system. In SME 40, Claim 1, a protocol to collect additional Netflow protocol data is invoked when collected traffic data is greater than a predefined threshold (an abnormal condition) to improve network monitoring. Analogously, the claimed system includes a protocol in the case that the incremented value of the transaction control criterion exceeds a notification threshold. In such protocol, a notification is generated and transmitted to the acquirer system and/or merchant system. As previously discussed, the notification threshold triggers transmission of a notification once the incremented value exceeds it, enabling the transaction control criterion to potentially be overridden before the maximum value is triggered if it is determined that no fraud is occurring, thus further improving the efficiency of the electronic transaction processing system.
Therefore, for at least the above-described reasons, any abstract idea underlying the amended independent claims is integrated to a practical application, and the amended independent claims are patent eligible.


Examiners response:
Examiner respectfully disagrees, in Example 40 of the PEG, the invention varied the amount of network traffic based on monitored events in the network by only collecting data when an abnormal condition was detected, specifically, the method limits collection of additional Netflow protocol data to when the initially collected data reflects an abnormal condition, which avoids excess traffic volume on the network and hindrance of network performance, providing a specific improvement over prior systems, resulting in improved network monitoring. The Applicant's invention does not monitor network traffic or limit data collecting based upon an abnormality. The Applicant's invention analyzes information pertaining to a transaction and provides an alert when a threshold has been met indicating a possible fraudulent transaction may be taken place.  Here there is no improvement to the system as a result of the threshold being met, rather the system is merely collecting and analyzing information, and Electric Power Group (See MPEP 2106.05(f)).

Applicant argues #6:
C. The claims include an inventive concept 
Even if it is determined that the claims do not integrate any abstract idea into a practical application, the amended independent claims are still patent eligible because they recite an inventive concept described in Step 2B of the subject matter eligibility test. 
Examiners evaluate whether the claims provide an inventive concept by determining whether the additional elements, alone or in combination, amount to significantly more than the abstract idea itself. See MPEP Section 2106.05. The additional elements include at least those listed above. 
To determine whether these additional elements, alone or in combination, provide an inventive concept, Examiners consider whether the additional element or combination of elements adds a specific feature or combination of features that are not well-understood, routine, conventional activity in the field, which may indicate an inventive concept. See MPEP Section 2106.05(d).
In the present application, the additional elements included in amended independent claim  1 constitute features not well-understood, not routine, or unconventional in the field of controlling transaction velocity limits to identify and prevent merchant fraud.
For example, the amended independent claims specify the processor(s):
generating or causing the generation of an interface programmed and/or configured to receive, from an acquirer system, at least one transaction control criterion for a merchant and a notification threshold; 
generating the at least one transaction control criterion associated with the merchant; 
receiving a transaction message associated with a transaction request associated with the merchant; 
generating an incremented value associated with the at least one parameter over the predetermined time; 
comparing the incremented value with the maximum value to determine whether the at least one transaction control criterion has been satisfied;
determining that the at least one transaction control criterion has not been satisfied based on comparing the incremented value with the maximum value; 
determining that the incremented value exceeds the notification threshold and generating a notification; and 
transmitting the notification to the acquirer system and/or a merchant system.

These elements alone or in combination recite a not well-understood, not routine, or unconventional arrangement of processor(s)/component(s) in the field of controlling transaction velocity limits to identify and prevent merchant fraud. As such, at least the additional elements or combinations of elements provide an inventive concept to the amended independent claims. Thus, the pending claims are patent eligible.

Examiners response:
Examiner respectfully disagrees, using server computer including at least one processor, computer program product comprising at least one non-transitory computer-readable medium, at least one requesting processor, acquirer system, interface, and merchant system to perform the steps of:
generating or causing the generation of an interface programmed and/or configured to receive, from an acquirer system, at least one transaction control criterion for a merchant and a notification threshold; 
generating the at least one transaction control criterion associated with the merchant; 
receiving a transaction message associated with a transaction request associated with the merchant; 
generating an incremented value associated with the at least one parameter over the predetermined time; 
comparing the incremented value with the maximum value to determine whether the at least one transaction control criterion has been satisfied;
determining that the at least one transaction control criterion has not been satisfied based on comparing the incremented value with the maximum value; 
determining that the incremented value exceeds the notification threshold and generating a notification; and 
transmitting the notification to the acquirer system and/or a merchant system.

amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Further, MPEP 2106.05(d)(ii) provides that receiving and transmitting data over a network (see buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network), and Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); are well-understood routine and conventional, similar to the instant application claims which recites and sending and receiving data over network pertaining to the transaction control criterions, transaction request message, and notifications, and generating and incrementing the value associated in the criterion (i.e. updating an activity log).  The step of generating (or causing the generation of) an interface programmed to receive from an acquirer system, at least one transaction control criterion, this merely describing at a highly generic level the interface for which the data is sent and received, which is inherent in any computer system which sends 
For the reasons above, the 101 rejection is hereby maintained.

		
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 5, 7, 9-11, 14, 16, 18, and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more, and fails step 2 of the analysis because the focus of the claims is not on the devices themselves or a practical application but rather directed towards an abstract idea, the analysis is provided below.
Step 1 (Statutory Categories) - The claims pass step 1 of the subject matter eligibility test (see MPEP 2106(III)) as the claims are directed towards a system, method and computer program product comprising a non-transitory computer-readable medium. 
Step 2A – Prong One (Do the claims recite an abstract idea?) -  The idea is recited in the claims, in part, by:
(a) receive at least one transaction control criterion for a merchant and a notification threshold, wherein the at least one transaction control criterion comprises at least one parameter comprising a maximum value over a predetermined time, wherein the notification threshold corresponds to a percentage of the maximum value;
(b) generating the at least one transaction control criterion associated with the merchant;
(c)  receiving a transaction message associated with a transaction request associated with the merchant, the transaction message comprising data comprising a value associated with the at least one parameter;
(d) based on the value, generating, an incremented value associated with the at least one parameter over the predetermined time;
(e) comparing the incremented value with the maximum value to determine whether the at least one transaction control criterion has been satisfied;
(f) determining that the at least one transaction control criterion has not been satisfied based on comparing the incremented value with the maximum value;
(g)  automatically generating and communicating a processing request message associated with the transaction request in response to determining that the at least one transaction control criterion has not been satisfied;
(h) determining that the incremented value exceeds the notification threshold and generating a notification; and
(i) transmitting the notification.

The steps above of (a) – (i) under the broadest reasonable interpretation covers fundamental economic principles or practices (including mitigating risk) but for the recitation of generic computer components, in that the claims are directed to sending an notification indicating a transaction control criterion value has exceeded a threshold, so that appropriate actions may be taken to reduce the risk of allowing fraudulent transactions, see applicant’s specification [0065-0066].   Other than reciting a server computer including at least one processor, a computer program product comprising at least one non-transitory computer-readable medium, at least one requesting processor, an acquirer system, and a merchant system 
Step 2A – Prong Two (Does the claim recite additional elements that integrate the judicial exception into a practical application?) - This judicial exception is not integrated into a practical application.  In particular, the claims only recite the additional elements of a server computer including at least one processor, a computer program product comprising at least one non-transitory computer-readable medium, at least one requesting processor, an acquirer system, and a merchant system.    The a server computer including at least one processor, a computer program product comprising at least one non-transitory computer-readable medium, at least one requesting processor, an acquirer system, an interface, and a merchant system, which are recited at a high level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components.  Additionally the claims recite the step of generating (or causing the generation of) an interface programmed to receive from an acquirer system, at least one transaction control criterion, this merely describing at a highly generic level the interface for which the data is sent and received, which is inherent in any computer system which sends and receives data.  Mere instructions to apply the judicial exception using generic computer components and limiting the judicial exception to a particular environment are not indicative of a practical application (see MPEP 20106.05(f) and MPEP 20106.05(h)).  The specification does not provide any indication that the server computer including at least one processor, computer program product comprising at least one non-transitory computer-readable medium, at least one requesting processor,  acquirer system, interface (for receiving data), and merchant system.    The server computer including at least one processor, computer program product comprising at least one non-transitory computer-readable medium, at least one requesting processor, acquirer system, interface, and merchant system
Step 2B (Does the claim recite additional elements that amount to significantly more than the judicial exception?) - The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, with respect to integration of the abstract idea into a practical application, the additional elements of using server computer including at least one processor, computer program product comprising at least one non-transitory computer-readable medium, at least one requesting processor, acquirer system, interface, and merchant system to perform the steps of (a)-(i) of the independent claims amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The additional elements have been considered separately, and as an ordered combination, and do not add significantly more (also known as an “inventive concept”) to the judicial exception.  Further, MPEP 2106.05(d)(ii) provides that receiving and transmitting data over a network (see buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network), and Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); are well-understood routine and conventional, similar to the instant application claims which recites and sending and receiving data over network pertaining to the transaction control criterions, transaction request message, and notifications, and incrementing the value associated in the criterion (i.e. updating an activity log).  The claims are not patent eligible.
The dependent claims have been given the full analysis including analyzing the additional limitations both individually and in combination as a whole.  For instance, claim 2 recites repeating steps (c)-(e) for subsequent transaction messages, claim 5 recites preventing the processing of further transactions based on subsequent data, claim 7 further defines the content of the notification, and claim 9 further defines the parameters used for the transaction control criterion.  The dependent claims further define the abstract idea and are all describe steps that fall within the “Certain Methods of 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 2, 5, 7, 9-11, 14, 16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Boding, et al. (US Patent Application Publication 20140358789) in view of Sakata, et al. (US Patent Application Publication 20130198075).
As per claim 1, Boding discloses:
A method of controlling transaction velocity limits, comprising: [0005]
a) generating or causing the generation of an interface programmed and/or configured to receive, from an acquirer system, at least one transaction control criterion for a merchant and a notification threshold, wherein the at least one transaction control criterion comprises at least one parameter comprising a maximum value over a predetermined time; [0059], [0062], [0116-0120], [0130], [0136-0137] A dashboard module 216 may be programmed or configured to provide some or all of the functionality associated with providing an interface for acquirers to provide rules and receive reports and/or alerts. In some embodiments, the dashboard module 216 may provide a web-based interface. The dashboard module 216 may provide rules to the database update module 214 which may store the rules in the rules database 230, and may receive reports and/or alerts from a report/notification module 226… In some embodiments, default rules can be created (e.g., by a gateway) to assist acquirers with reducing merchant fraud. Default rule criteria can take into account a number of different factors such as MCC classifications, the type of goods or services sold in view of historical fraud rates associated with such goods or services, the length of time a merchant has been conducting transactions, indications of past fraudulent behavior, or any other suitable factors describe herein. Such default rules may assist acquirers in scenarios where a new relationship has been formed with a merchant such that there is insufficient historical data available for the acquirer to establish rules of their own. After the acquirer works with the merchant for some time, the acquirer can modify the default rules to account for the specific transaction patterns and behavior of the merchant… Information about changes in merchant sales, transaction volume, average sale amount, MCC, goods and/or services, age, location, and other metrics can be reported to and utilized by acquirers to fine tune their fraud-detection rules… Suitable rules may include, but are not limited to, declining authorization or delaying settlement when: the total transaction volume (e.g., the number of attempted and/or issuer approved transactions) in a given time interval (e.g., hours, day, week, month, year, etc.) exceeds a threshold value, the total sales volume (e.g., the aggregate transaction amount) in a given time interval (e.g., hours, day, week, month, year, etc.) exceeds a threshold value…
(b) generating, with at least one processor, the at least one transaction control criterion associated with the merchant; [0130] In some embodiments, default rules can be created (e.g., by a gateway) to assist acquirers with reducing merchant fraud. Default rule criteria can take into account a number of different factors such as MCC classifications, the type of goods or services sold in view of historical fraud rates associated with such goods or services, the length of time a merchant has been conducting transactions, indications of past fraudulent behavior, or any other suitable factors describe herein. Such default rules may assist acquirers in scenarios where a new relationship has been formed with a merchant such that there is insufficient historical data available for the acquirer to establish rules of their own. After the acquirer works with the merchant for some time, the acquirer can modify the default rules to account for the specific transaction patterns and behavior of the merchant
(c)  receiving, from at least one requesting processor, a transaction message associated with a transaction request associated with the merchant, the transaction message comprising data comprising a value associated with the at least one parameter; [0075-0077] At step 304, the server computer receives a plurality of authorization messages, each of the plurality of authorization messages corresponding to a different transaction conducted with the merchant… At step 306, the server computer calculates an aggregate value based on transaction data included in the plurality of authorization messages.  In some embodiments, the aggregate value includes a sum of transaction amounts, a sum of transaction amounts in a time interval, and/or a number of transactions in a time interval.
(d) based on the value, generating, with at least one processor, an incremented value associated with the at least one parameter over the predetermined time; [0075-0077] At step 304, the server computer receives a plurality of authorization messages, each of the plurality of authorization messages corresponding to a different transaction conducted with the merchant… At step 306, the server computer calculates an aggregate value based on transaction data included in the plurality of authorization messages.  In some embodiments, the aggregate value includes a sum of transaction amounts, a sum of transaction amounts in a time interval, and/or a number of transactions in a time interval.
(e) comparing, with at least one processor, the incremented value with the maximum value to determine whether the at least one transaction control criterion has been satisfied; [0027], [0077] At decision 308, the server computer determines whether the aggregate value triggers the rule. For instance, the server computer 202 of gateway 112 can compare the calculated aggregate value to criteria included in the rule to determine whether the rule is triggered. If the rule is triggered, the method 300 can proceed to step 310…An "aggregate value" can include a value calculated based on transaction data corresponding to a plurality of merchant transactions. Aggregate values can include, but are not limited to, a sum of transaction amounts, a sum of transaction amounts in a selected time interval, a total transaction volume in a selected time interval, a sum of credit/reversal amounts, a sum of credit/reversal amounts in a selected time interval, a total credit/reversal volume in a selected time interval, or any other suitable aggregation of transaction data. As used herein, an "aggregate value triggering a rule" can include an aggregate value satisfying a criteria (e.g., meeting or exceeding a threshold) of a "rule" as defined above.
(f) determining, with at least one processor, that the at least one transaction control criterion has not been satisfied based on comparing the incremented value with the maximum value; see fig. 3, [0078-0079] At step 310, a transaction corresponding to an authorization message in the plurality of authorization messages is processed in accordance with a first protocol. For instance, the server computer 202 of gateway 112 can process the transaction in accordance with a first set of processes. In some embodiments, the first protocol may include processes designed to detect or otherwise reduce the incidence of merchant fraud. As described in further detail below with respect to methods 400 and 600, the first protocol may include transmitting an authorization response message declining the transaction to the merchant, or may include transmitting a settlement message to initiate the transfer of only a portion of funds associated with the plurality of merchant transactions from the issuer to the acquirer. If, however, the rule is not triggered at decision 308, the method 300 can instead proceed to step 312.
(g)  automatically generating and communicating, with at least one processor, a processing request message associated with the transaction request in response to determining that the at least one transaction control criterion has not been satisfied;  see fig. 3, [0078-0079] At step 312, the transaction is processed in accordance with a second protocol. For instance, the server computer 202 of gateway 112 can process the transaction in accordance with a second set of processes that are different than the first set of processes. In some embodiments, the second protocol may include processes suitable for handling transactions associated with a low risk of merchant fraud. As described in further detail below with respect to methods 400 and 600, the second protocol may include transmitting the authorization request message to an issuer for authorization of the transaction, or may include transmitting a settlement message to initiate the transfer of the funds (e.g., the total amount) associated with the plurality of merchant transactions from the issuer to the acquirer.
(h) determining, with at least one processor, that the incremented value exceeds the notification threshold and generating a notification; and [0133-0137] As an example, as the merchant conducts transactions over time with a low incidence of fraud, the acquirer can be made aware of this information in the form of a report (e.g., on a web-based dashboard) and may reduce the merchant's reserve limit. Alternatively, if there is a sudden increase in the number of chargebacks for the merchant, an alert or report can be sent to the acquirer which may in response increase the merchant's reserve limit. In some embodiments, the acquirer can provide guidelines regarding reserve management recommendations. For instance, the acquirer may ask that notifications be provided only when a merchant demonstrates a specific type of change in behavior, when certain metrics changes by a specified amount over a specified period of time, etc.
(i) transmitting, with at least one processor, the notification to the acquirer system and/or a merchant system. [0133-0137] As an example, as the merchant conducts transactions over time with a low incidence of fraud, the acquirer can be made aware of this information in the form of a report (e.g., on a web-based dashboard) and may reduce the merchant's reserve limit. Alternatively, if there is a sudden increase in the number of chargebacks for the merchant, an alert or report can be sent to the acquirer which may in response increase the merchant's reserve limit. In some embodiments, the acquirer can provide guidelines regarding reserve management recommendations. For instance, the acquirer may ask that notifications be provided only when a merchant demonstrates a specific type of change in behavior, when certain metrics changes by a specified amount over a specified period of time, etc.
Boding does not expressly disclose the following, Sakata, however discloses:
wherein the notification threshold corresponds to a percentage of the maximum value; see fig. 4, showing performance parameters and thresholds for alerting acquirers, [0035], [0036], [0061] The payment processing network may store a record of the declined transaction in a database that also includes records for a number of previous transactions conducted at the merchant and processed by the payment processing network. Periodically, the payment processing network may analyze the stored transaction records against one or more thresholds. For example, the merchant may have established a threshold of 25% for transactions declined due to an invalid PIN. Every 5 minutes, for example, the payment processing network may analyze the merchant's transaction records to determine how many of the merchant's transactions conducted in the last 5 minute time interval were declined due to an invalid PIN code. If the stored records for the merchant indicate that 10 transactions have been conducted at the merchant in the last 5 minute time interval, and that 3 of the transactions (i.e. 30%) have been declined due to an invalid PIN, the payment processing network may transmit an indication (e.g., an e-mail alert) to the merchant indicating that the threshold for transactions declined due to an invalid PIN has been met. Such an alert may prompt the merchant to investigate possible hardware or software issues associated with the POS terminal that may be the source of the high occurrence of declined transactions…In some embodiments of the invention, the threshold values may relate to payment processing statistics for peer entities. For example, an acquirer may want to know if their transactions are being declined at a higher rate than the transactions of other acquirers.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Boding with ability to allow alerts be generated to based off a percentage of a number of transactions meeting a threshold limit over a period of time as taught by Sakata, doing allows the processing entities to establish threshold limits related to the rate at which transactions are declined to further assess the performances how transactions are processed as related to a threshold percent  [Sakata 0035, 0061].

As per claim 2, Boding discloses:
further comprising repeating steps (c)-(e) for a subsequent transaction message from the at least one requesting processor. see fig. 3, [0008], [0031], [0075-0077] The server computer can thereafter receive a plurality of authorization messages, each of the plurality of authorization messages corresponding to a different transaction conducted with the merchant, calculate an aggregate value based on transaction data included in the plurality of authorization messages, determine whether the aggregate value triggers the rule, if the aggregate value triggers the rule, process a transaction corresponding to an authorization message in the plurality of authorization messages in accordance with a first protocol and, if the aggregate value does not trigger the rule, process the transaction in accordance with a second protocol…Going forward, the gateway can keep a running tally of the merchant's transactions since authorization request messages for such transactions are received at the gateway prior to forwarding to the appropriate issuers via a payment processing network.

As per claim 5, Boding discloses:
further comprising preventing the processing of any further transactions for the merchant by or through the at least one requesting processor based at least partially on subsequent data associated with the at least one parameter.  [0031], [0075-0079] Going forward, the gateway can keep a running tally of the merchant's transactions since authorization request messages for such transactions are received at the gateway prior to forwarding to the appropriate issuers via a payment processing network. If an authorization request message is received for a transaction that causes the acquirer-provided rule to be triggered (i.e. that causes the transaction volume threshold to be met or exceeded), the gateway can reject the transaction instead of passing the authorization request message to the issuer for authorization. The gateway can generate an authorization response message indicating that the transaction has been declined, and can transmit the response to the merchant.

As per claim 7, Boding discloses:
wherein the notification comprises the incremented value. [0067], [0133-0143] As an example, as the merchant conducts transactions over time with a low incidence of fraud, the acquirer can be made aware of this information in the form of a report (e.g., on a web-based dashboard) and may reduce the merchant's reserve limit. Alternatively, if there is a sudden increase in the number of chargebacks for the merchant, an alert or report can be sent to the acquirer which may in response increase the merchant's reserve limit. In some embodiments, the acquirer can provide guidelines regarding reserve management recommendations. For instance, the acquirer may ask that notifications be provided only when a merchant demonstrates a specific type of change in behavior, when certain metrics changes by a specified amount over a specified period of time, etc… In some embodiments, the merchant transaction trends and behavior changes described above with respect to reserve limits may also be useful to acquirers for purposes of adjusting the rules established at the gateway. Information about changes in merchant sales, transaction volume, average sale amount, MCC, goods and/or services, age, location, and other metrics can be reported to and utilized by acquirers to fine tune their fraud-detection rules.

As per claim 9, Boding discloses:
wherein the at least one parameter comprises at least one of the following: sum of monetary transactions amount over the predetermined time limit and/or transaction count over the predetermined time limit. [0137-0148] Acquirers can be provided reports that include any suitable information about individual merchants or groups of merchants. Such information can include, but is not limited to: [0138] merchants with a sales volume that has exceeded a limit in a given time interval (e.g., daily, weekly, monthly, etc.) [0139] merchants with refunded transactions and credits that exceed a threshold percentage or amount of the merchants' transactions in a given time interval (e.g., daily, weekly, monthly, etc.) [0140] merchants with a periodic (e.g., daily, weekly, monthly, etc.) settlement amount that is zero or negative (e.g., when the merchants' credits exceed sales) [0141] merchants with a periodic (e.g., daily, weekly, monthly, etc.) settlement amount greater than a threshold value, and that received a first deposit of funds from the acquirer greater than a specified time interval (e.g., 30 days) after establishing the relationship with the acquirer [0142] merchants with individual transactions some multiple (e.g., 5.times.) greater than their average transaction amount [0143] merchants with authorization requests for individual transactions less than a threshold amount (e.g., $1) in a volume greater than a default number of transactions (e.g., five) in a given interval of time (e.g., one day) [0144] merchants with authorization declines above some threshold percentage (e.g., 15%) of the merchants' transactions [0145] merchants that have "forced authorizations" where the transaction authorization request is saved and submitted to the gateway in a batch authorization file [0146] merchants that have processed credits with no corresponding initial purchase transaction [0147] merchants that received a first deposit of funds from the acquirer within a given interval of time (e.g., the last 60 days). [0148] merchants that have experienced a decrease in transaction volume in an interval of time (e.g., day, week, month, etc.) as compared to a previous interval of time (e.g., yesterday, last week, last month, etc.), the change being greater than a threshold percentage (e.g., 35%)

As per claims 10, 11, 14, 16, and 18, claims 10, 11, 14, 16, and 18 recite substantially similar limitations to those found in claims 1, 2, 5, 7, and 9, respectively.  Therefor claims 10, 11, 14, 16, and 18 are rejected under the same art and rationale as claims 1, 2, 5, 7, and 9.  Furthermore, Boding discloses system comprising a server computer and processor [0005-0007].
As per claim 19, claim 19 recites substantially similar limitations to those found in claim 1, respectively.  Therefor claim 19 is rejected under the same art and rationale as claim 1.  Furthermore, Boding discloses computer  program product comprising a non-transitory computer readable medium [0007].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kramme, et al. (US Patent 10,825,028) discloses a method of using browsing activity to identify fraudulent online or virtual applications includes receiving a virtual application over one or more radio frequency links, determining an applicant name on the virtual application, determining an IP address of a source computer from which the virtual application originated, determining an online browsing or search history associated with the IP address, determining whether the online browsing or search history indicates recent Internet searches for the applicant name, and, in response to determining that the online browsing or search history does indicate recent Internet searches for the applicant name, flagging the virtual application as fraudulent and generating an electronic alert indicating that the virtual application is fraudulent to facilitate identifying fraudulent virtual applications for goods or services.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GREGORY S. CUNNINGHAM II
Examiner
Art Unit 3694

/GREGORY S CUNNINGHAM II/Examiner, Art Unit 3694